Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
Based on the Title (“UCI in Unlicensed Bands ...”), the claimed sub-bands are interpreted to be unlicensed bands (e.g. NR-U). Applicant may wish to make this clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 11-20, are rejected under 35 U.S.C. 103 as being unpatentable over R1-1908112 (Huawei “Transmission with configured grant in NR unlicensed band” 3GPP WG1 #98 August 26-30, 2019) in view of Li et al. (US 2021/0092763 as supported by provisional application 62/929,703 filed Sep. 20, 2019 hereafter Li). 

For claims 1, 11 and 20,   R1-1908112 discloses receiving, by a wireless device, (section 1,2 UE accessing transmission opportunities provided by CG at configured/indicated starting position via RRC page 2) configuration parameters (e.g. type 1 or type 2 CG on PUSCH) of periodic radio resources of a configured uplink grant (Figure 1, section 2.1.1 page 2 RRC signaling of configuration parameters), wherein the periodic radio resources comprise: one or more first resource elements (e.g. L symbols Figure 1) of a first sub-band (section 2.2 UL BWP spanning multiple subbands); and one or more second resource elements of a second sub-band (page 6 across multiple subbands); 
	multiplexing: a first configured grant uplink control information (CG-UCI) based on the one or more first resource elements (section 3.1.1 initial CG-UCI on PUSCH); and a second CG-UCI based on the one or more second resource elements (section 3.1.1 retransmission of CG-UCI on PUSCH), wherein the second CG-UCI (retransmission) is based on a repetition of the first CG-UCI (K repetitions Figure 1 CG configuration parameter); and 
	transmitting, via the periodic radio resources and based on one or more listen-before-talk (LBT) procedures (page 2 channel access occasions based on configuration parameters Figure 2) performed on the first sub-band and the second sub-band (section , at least one of the first CG-UCI (CG-UCI on PUSCH1 Figure 3) and the second CG-UCI (CG-UCI on PUSCH2 Figure 3).

R1-1908112 does not explicitly teach the apparatus nor explicitly teach transmitting over 2 different BWP subbands. 
Li in the same field of CG-UCI multiplexing, more explicitly disclose listen-before-talk (LBT) procedures performed on the first sub-band (BWP0) and the second (BWP1) sub-band (Figure 13 active BWP switching).
It would have been obvious to one of ordinary skill before the effective filing date to adopt the apparatus and BWP switching capabilities of NR wideband to more flexibly utilize extra bandwidth [0102]. 
Particularly for claim 11, Li teaches the apparatus (UE 116 Figure 3), processor(s) (340 Figure 3), and memory storing instructions (360 Figure 3).
Particularly for claim 20, Li teaches the apparatus (gNB 102 Figure 2),  processor(s) (225 Figure 2) and memory storing instructions (230 Figure 2). 
 
For claims 2, 12,  R1-1908112 discloses (section 1 UCI on PUSCH) multiplexing control bits for the CG-UCI onto data bits for a physical uplink shared channel (PUSCH) (section 2.1.1 resource configuration), and a length of the control bits (L=2, 7, or 14 page 2) is determined based on a number of resource elements (page 4 e.g. L=4) that can be used for transmission of the CG-UCI (Figure 3 Flexible configuration of multiple PUSCH using L). 

For claims 3, 13, R1-1908112 discloses determining based on a first frequency offset (section 1 indicated offset e.g. SLIV page 2) and a number of the one or more first resource elements, a first length of first control bits for the first CG-UCI (Figure 2 page 2 SLIV used to determine PUSCH1 starting position and length L and OFDM symbol duration); and based on a second frequency offset (SLIV page 2) and a number of the one or more second resource elements, a second length of second control bits for the second CG-UCI (Figure 2 page 2 SLIV used to determine PUSCH2 starting position and length L and OFDM symbol duration).

For claims 4, 8, 9, 14, 18, and 19, R1-1908112 does not explicitly teach the apparatus nor explicitly teach transmitting over 2 different BWP subbands. 

For claims 4, 14, R1-1908112 (Figure 3) and Li (Figure 13) discloses  transmitting the PUSCH (R1 Figure 3) via the periodic radio resources of the configured uplink grant and based on the one or more LBT procedures (Li Figure 13 left Axis) performed on the first sub-band (e.g. BWP0) and the second sub-band (Li Figure 13 e.g. BWP1). 
Reason to combine R1-1908112 and Li are the same as for claim 1. 

For claims 5, 15,  R1-1908112 discloses wherein the first CG-UCI and the second CG-UCI (section 2.4 UCI on PUSCH) comprise at least one of: one or more hybrid automatic repeat request (HARQ) process identifiers of the PUSCH (2.4 HARQ process ID); one or more indicators indicating whether the PUSCH corresponds to new data (2.4 NDI); one or more redundancy versions of the PUSCH (2.4 RVID); and channel occupancy time information (section 4 gNB-acquired MCOT). 

For claims 6, 16,  R1-1908112 discloses transmitting in response to the one or more LBT procedures indicating the first sub-band and the second sub-band are idle (page 6 for which LBT procedures would be successful): the first CG-UCI via the first sub-band; and the second CG-UCI via the second sub-band (Proposal 7 CG UE can transmit on one or more subbands for which LBT procedures are successful). 

For claims 7, 17  R1-1908112 discloses in response to the one or more LBT procedures indicating the first sub-band is occupied (Figure 3 LBT failed) and the second sub-band is idle (Figure 3 LBT success when S=8): not transmitting the first CG-UCI via the first sub-band (not transmitting PUSCH1 when S=0); and transmitting the second CG-UCI via the second sub-band (transmitting PUSCH1 when S=8). 

For claims 8, 18,  Li discloses wherein the first sub-band (e.g. BWP0 Figure 13) and the second sub-band (e.g. BWP1 Figure 13) comprise resource blocks of a bandwidth part ([0077] RB includes a number of SCs). 

For claims 9, 19,  Li discloses wherein the first sub-band (BWP0) and the second sub-band (BWP1) are adjacent (Figure 13). 
For claims 8, 9, 18, and 19, the reason to combine R1-1908112 and Li are the same as for claim 1.

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over R1-1908112 in view of Li and further in view of R1-1908426 (Panasonic “Wideband operation in NR unlicensed” 3GPP WG1 #98 Prague August 26th – 30th, 2019). 
R1-1908112 and Li does not disclose guard-bands. 
However, R1-1908426, in the same field of LBT bandwidth teaches wherein the one or more first resource elements and the one or more second resource elements (available frequency resources Figure 3, 4) exclude one or more third resource elements of at least one guard-band (excluding guard band Figure 3, 4) between the first sub-band and the second sub-band (2 active 20 MHz BWP Figure 3, 4).
It would have been obvious to one of ordinary skill before the effective filing date to adopt R1-1908426’s teachings of a guard band within the LBT BWP to “compensate [for] RF leakage” from adjacent LBT bandwidths (page 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415